The defendants Max Lavitt and Paul Lavitt, were partners in business, raising tobacco on several farms in the town of Ellington. On July 26th, 1928, at the time of the injury and death of plaintiff's decedent, Robert Ellsworth Wells, of Rockville, these defendants were employing about four hundred persons in the operations of their farms. They provided transportation for such of their employees as came from distant towns, from their places of residence to and from the farms. The employees came from various adjoining towns — Hartford, Manchester, Rockville and others. The Lavitts used eight trucks in transporting their employees, two of their own and six hired. Joseph Radville, with his truck, was hired for this purpose. Radville had no connection with the *Page 461 
Lavitts except the transportation of their employees. On July 26th, 1928, in the afternoon, a truck owned and operated by Radville, and transporting some forty-eight employees from the Lavitt farm in Ellington to Manchester and Hartford, upset in the town of Vernon, and burned. The plaintiff's decedent, a boy of eleven years of age, Robert Ellsworth Wells, an employee of the defendants, while being transported to his home in Rockville, was injured in the accident and died as a result thereof.
Max and Paul Lavitt were father and son, conducting the tobacco farms as partners under the name of Max Lavitt; and provided transportation of their employees from their homes to the farms as part of the contract of employment. The injury to plaintiff's decedent thus occurred in the course of and arose out of the employment. Flanagan v. Webster  Webster,107 Conn. 502, 505, 142 A. 201; Whitney v. HazardLead Works, 105 Conn. 512, 518, 136 A. 105.
More than a year after the accident (on December 16th, 1929) the plaintiff, through his attorneys, tendered back to Max Lavitt the wages Wells had received and notified Lavitt that the minor's contract of employment was voided. No notice of withdrawal from the Compensation Act was given by or on behalf of employer or employee before the death of Wells. This action was begun by the plaintiff against Radville and the two Lavitts more than six months after the death of Wells but within a year.
This appeal presents the question whether the administrator of the estate of a deceased minor employee, after the death of the minor as the result of an injury received in the course of his employment and arising out of it, may elect to waive the provisions of the Workmen's Compensation Act and bring an action for damages at law, where previous to the death of the *Page 462 
minor no notice of withdrawal had been given by either employer or employee. The provisions of the Workmen's Compensation Act in force at the time of the accident, are now found in the General Statutes, 1930, to which reference is made for convenience. Section 5223 defines an employee as "any person who has entered into or works under any contract of service or apprenticeship with an employer. . . . `Employer' shall mean any person, corporation, firm, partnership, voluntary association, joint stock association," etc., "using the services of another for pay," etc. Section 5226 provides: "When any person in the mutual relation of employer and employee shall have accepted part B of this chapter, the employer shall not be liable to any action for damages on account of personal injury sustained by an employee arising out of and in the course of his employment or on account of death resulting from personal injury so sustained; . . . The acceptance of part B of this chapter by employers and employees shall be understood to include the mutual renunciation and waiver of all rights and claims arising out of personal injuries sustained in the course of employment as aforesaid, other than rights and claims given by part B of this chapter." Section 5227 provides: "All contracts of employment between an employer and employee, as such terms are defined in section 5223, . . . shall be conclusively presumed to include a mutual agreement between employer and employee to accept part B and become bound thereby, unless either employer or employee shall, by written stipulation in the contract, or by such notice as is prescribed in section 5228, indicate his refusal to accept the provisions of part B." Section 5228 provides: "Acceptance of part B may be withdrawn by written or printed notice from either employer or employee to the other party and to the compensation commissioner *Page 463 
of the district in which the employee is employed. Notice of withdrawal may be served by personal presentation or by registered letter addressed to the person on whom it is to be served at his last known residence or place of business; and such notice shall become effective thirty days after service. Either employer or employee who has withdrawn acceptance may renew the same by the same notice and procedure as is prescribed for withdrawals. Notice on behalf of a minor shall be given by or to his parent or guardian or if there be no parent or guardian then by or to such minor." Section 5258 provides: "When any employee affected by the provisions of this chapter, or any person entitled to compensation hereunder, shall be a minor or mentally incompetent, his parent or duly appointed guardian may, on his behalf, perform any act or duty required or exercise any right conferred by the provisions of this chapter with the same effect as if such person were legally capable to act in his own behalf and had so acted. The commissioner may, for just cause shown, authorize or direct the payment of compensation directly to a minor, or to some person nominated by the minor and approved by the commissioner, which person shall act in behalf of said minor."
These sections make it abundantly clear that minors are entitled to the benefits of the Workmen's Compensation Act in all respects on equality with persons who are fully sui juris; and are, by § 5227, conclusively presumed to have agreed to accept the provisions of the Act and be bound thereby unless notices of nonacceptance or withdrawal have been filed as is provided therein. It follows, then, that the plaintiff, as administrator, could not, after the death of the decedent, exercise an election to renounce the benefits of the Compensation Act and bring suit at law for damages. *Page 464 
In construing their own Compensation Acts, the courts of the various States have generally adopted this view. In the case of Chicago, R. I.  P. Ry. Co. v.Fuller, 105 Kan. 608, 614, 186 P. 127, 130, the court said: "The argument is that the matter is contractual, and that a minor is not bound by his contracts. The Compensation Act, by various references to minor workmen, fairly shows an intention to bring them within its provisions. It is competent for the legislature to place upon minors the obligations of an affirmative election not to come within the Compensation Act in order not to be subject to its provisions . . . and this it appears to have done. If the result sought to be obtained is inconsistent with the general law with respect to the extent to which a minor is bound by his contracts, then the more recent act controls, the prior law being repealed by implication to the extent of the conflict." The same conclusion was arrived at in New Jersey, Young v. Sterling Leather Works,91 N.J.L. 289, 293, 102 A. 395, 397; in Massachusetts,Gilbert v. Wire Goods Co., 233 Mass. 570, 572,124 N.E. 479, 480; and elsewhere — Elkhorn Coal Corporation
v. Diets, 225 Ky. 753, 757, 9 S.W.2d 1100,1102; Rasi v. Howard Mfg. Co., 109 Wash. 524, 528,187 P. 327, 328; Noreen v. Vogel  Bros., Inc.,231 N.Y. 317, 322, 132 N.E. 102, 103.
It is true that a somewhat different conclusion was reached in New Hampshire, Moore v. Hoyt,80 N. H. 168, 116 A. 29, although the precise question here presented did not arise in that case. Under the New Hampshire statute, a right of election was given to the injured workman, after injury, to accept benefits under the compensation statute or sue at law. In that case, the minor had accepted compensation after the injury, tendered it back, and sued at law, and it was held that the minor was not precluded by his acceptance *Page 465 
of benefits under the Compensation Act from suing at law. The English case of Stephens v. DudbridgeIronworks Co., Ltd., L. R. (1904) 2 K. B. 225, arose under a similar statutory provision.
Under our Compensation Act, an agreement to accept its provisions is conclusively presumed from the fact of employment unless notices of withdrawal are given as prescribed. It is a contract implied by the law from the relationship of employer and employee for the benefit of both parties. Whereas a minor is not held to the performance of his contractual agreements as such, because the law recognizes his immaturity and inability to protect himself; yet, on the other hand, when the contract is for his benefit, the law imposes upon a minor an obligation binding upon him, such as the obligation to pay the reasonable value of necessaries furnished to him. Young v. SterlingLeather Works, 91 N.J.L. 289, 293, 102 A. 395, 397. The contract implied by the Compensation Act, that both parties agree to accept its benefits and be bound thereby in lieu of any other remedy, being a contract implied by the law for the mutual protection and benefit of both, there seems no logical reason why a minor should not be bound and subject to this implied contract just as much as a person of full age and sui juris.
We conclude, therefore, that a minor employee is subject to the terms of our Compensation Act to the same extent as an adult, that the plain language of the Act itself, the weight of authority in other States, and the substantial justice of the situation support this view.
The defendants Max and Paul Lavitt, filed a motion to set aside the verdict as against the law, the evidence, and as excessive. The claim is made on behalf of the plaintiff that the legal sufficiency of the evidence to support the verdict cannot be tested on this motion, and that the defendants should have filed a motion in *Page 466 
arrest of judgment. Doubtless a motion in arrest of judgment is an appropriate method of testing the legal sufficiency of facts alleged in the pleadings to constitute a cause of action or defense. Cook v. Morris,66 Conn. 196, 204, 33 A. 994. "Strictly speaking, motions in arrest of judgment are for matters appearing upon the record, and if sustained judgment is arrested and a repleader is awarded or the record amended."Hamilton v. Pease, 38 Conn. 115, 120. In the case before us, however, the legal sufficiency of the pleadings is not sought to be raised by this motion. The defendant Paul Lavitt, in his answer, by way of a special defense, alleged that the plaintiff's decedent was in the defendants' employ, under a contract of employment, in accordance with the terms of the Workmen's Compensation Act. This was denied by the plaintiff in a reply. The defendant Max Lavitt, in his separate answer, by way of special defense, alleged, in substance, that at the time of the accident, the plaintiff's decedent was in his employ, under a contract of employment, and that the injury arose out of and in the course of the employment. To this special defense, the plaintiff filed a reply, alleging that "if any contract of employment at any time existed between the defendant Max Lavitt and said minor decedent, the same was avoided by the plaintiff and all payments made by the defendant Max Lavitt to the said decedent or the plaintiff as his administrator under or by virtue of said alleged contract of employment have been returned with interest by the plaintiff to the said defendant Max Lavitt and accepted by the said defendant." This was denied by the defendant in a rejoinder.
The question raised by this motion is not the legal sufficiency of the facts appearing in the pleadings to constitute a cause of action or defense, but whether, *Page 467 
under the pleadings, there was any evidence upon which the jury could reasonably have reached the conclusion, either that at the time of the injury the plaintiff's decedent was not an employee of the defendants, or that the contract of employment had been avoided, and the payments made thereunder to the decedent returned to the defendants, and accepted by them. There is no conflict in the evidence on these points. It appears beyond question that at the time of the accident the plaintiff's decedent was in the employ of the defendants, and was injured in the course of his employment from a cause arising out of it; that no notice of withdrawal from the Compensation Act had been given by him, or on his behalf, previous to the accident; that on December 16th, 1929, about eighteen months after the accident and death of the plaintiff's decedent, counsel for the plaintiff wrote a letter to the defendant Max Lavitt, notifying him that the contract of employment with the decedent was avoided, and enclosing his check for $5 for wages paid to the decedent on account of his services; and that the defendant did not accept the check, or payment, but returned the same by mail and notified the plaintiff that he would not accept it. The evidence establishing these facts was undisputed, and upon this state of the evidence there was no basis upon which the jury, acting as reasonable men, could have concluded otherwise than that, at the time of the accident, the plaintiff's decedent was an employee of the defendants, and that neither party had withdrawn from the provisions of the Workmen's Compensation Act, and that the contract of employment had not been avoided. "A verdict which, upon the evidence, the jury could not reasonably have reached, will be set aside." Richard v.New York, N. H.  H.R. Co., 104 Conn. 229, 232,132 A. 451; Steinert v. Whitcomb, 84 Conn. 262, 263, *Page 468 79 A. 675; Gianotta v. New York, N. H.  H.R. Co.,98 Conn. 743, 744, 120 A. 560; Budaj v. ConnecticutCo., 108 Conn. 474, 476, 143 A. 527; Silva v. NewYork, N. H.  H.R. Co., 111 Conn. 725, 150 A. 916.
It appears from the evidence that compensation insurance was carried in the name of Max Lavitt. It is not clear that this compensation insurance covered the liability of Paul Lavitt, and the claim is made by the plaintiff that Paul Lavitt may be sued at law under Section 5263 of the General Statutes, which provides: "Sec. 5263. RESULT OF EMPLOYER'S FAILURE TO COMPLY WITH THIS CHAPTER. If an employer shall have accepted the provisions of part B of this chapter and thereafter shall fail to conform to any provision of section 5255, an employee shall have the option to elect either to claim his right to compensation under the terms of part B or to bring an action to recover damages under the terms of part A of this chapter. If such employer be a corporation, such action may be brought against any or all the directors of such corporation, who shall be, individually and jointly and severally, liable for any damage suffered by such employee. If the injury sustained shall result in death, the option to elect shall be exercised by those persons entitled to compensation under the provisions of section 5234. In the event of a failure by such persons to agree upon the election, the commissioner shall decide and his decision shall be final. The option to elect to bring an action to recover damages under the terms of part A shall be exercised by notifying the employer within six months after receiving the injury upon which such claim is based, and such action shall be brought within one year from the date of such injury. If the employer shall not be so notified, there shall remain only the right to compensation under the terms of part B. If an employer shall have accepted the provisions of part B *Page 469 
and thereafter shall fail to conform to any provision of part B, he shall be fined not more than one hundred dollars for each such failure."
It clearly appears from the record and was admitted in brief and argument by the plaintiff that no notice whatever was given to the employer within the six months' period after the injury was received by any person; and the suit was not brought until more than six months after the injury and death of Wells. The option to elect to bring suit at law not having been exercised as the Compensation Act requires, the right to bring an action at law cannot be maintained. The plaintiff further claims that Wells, the minor, having been at the time of his death eleven years of age, the court should indulge a presumption that the giving of notice was impossible because the deceased had no dependents. A minor may have dependents;Draus v. International Silver Co., 105 Conn. 415, 420,135 A. 437; Mahoney v. Gamble-Desmond Co.,90 Conn. 255, 257, 258, 96 A. 1025; Mazzie v. Lavitt,112 Conn. 233, 152 A. 144.
As the evidence shows no liability upon the part of either Max Lavitt or Paul Lavitt to this plaintiff, the verdict against them should have been set aside.
   There is error and a new trial is ordered as to the defendants Max Lavitt and Paul Lavitt.
In this opinion HINMAN and BANKS, Js., concurred.